Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s)  1,5,6,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valiquette (3,759,248) and Chang et al (2017/0071482).
1. A physiological data detection method, comprising:
detecting an electrocardiography (ECG) signal; (see at least abstract and col. 3:41-65 of Valiquette)
detecting a photoplethysmography (PPG) signal; (see at least the abstract and col. 4:6-16 of Valiquette)
calculating a plurality of R-R interval (RRI) values according to the ECG signal; (see at least abstract and col. 5:1-20 of Valiquette)
calculating a plurality of peak-peak interval (PPI) values according to the PPG signal; (see at least abstract and col. 4:7-16 which teaches that pulse (HR) is detected. The pulse is then compared to a threshold.  Such pulses are conserved to represent a heart beat interval.  Further, at least Chang teaches the commonality of produce a PPI, see at least ¶31.  It would have been obvioius to produce such PPI since it is a well known quantity produced by photoplethysmography and is useful in the analysis of the patient’s heart rate)
excluding wrong RRI values according to the RRI values and/or the PPI values; and
determining whether a difference value between two adjacent RRI values in the remaining RRI values is greater than a preset value or not, and when the difference value is greater than the preset value, determining that an abnormal state occurs. (Valiquette is silent as to excluding a wrong RRI.  However, Chang teaches removing a particular RRI that evidences a PVC of APC, see at least ¶40,41.  Such intervals are considered to be wrong intervals.  The other RRI are then analyzed to determine if an AF is present, by comparison to a threshold (difference greater than a preset value), and then if so, an abnormal state of a AF is determined to occur, see at least ¶45-49 of Chang.  It would have been obvious to use such feature of Chang with the device of Valiquette since it would merely yield the predictable result of a more accurate AF determination)

5. The physiological data detection method according to claim 1, wherein the step of excluding wrong RRI values according to the RRI values and/or the PPI values comprises: comparing each RRI value with an average value of the RRI values. (see at least ¶32 of Chang which teaches taking an average.  Taking an average would merely yield the predictable result of smoothing the results, and preventing outlier RRIs from having an inordinate effect).  

6. A wearable device (the term ‘wearable’ is considered to be intended use, not a structural limitation) for physiological data detection, comprising:
an ECG detection module, configured to detect an ECG signal; (see at least abstract and col. 3:41-65 of Valiquette)
a PPG detection module, configured to detect a PPG signal; (see at least the abstract and col. 4:6-16 of Valiquette) 
a calculation unit, electrically connected to the ECG detection module and the PPG detection module, 
and configured to:
calculate a plurality of RRI values according to the ECG signal, (see at least abstract and col. 5:1-20 of Valiquette)
and calculate a plurality of PPI values according to the PPG signal; (see at least abstract and col. 4:7-16 which teaches that pulse (HR) is detected. The pulse is then compared to a threshold.  Such pulses are conserved to represent a heart beat interval.  Further, at least Chang teaches the commonality of produce a PPI, see at least ¶31.  It would have been obvioius to produce such PPI since it is a well known quantity produced by photoplethysmography and is useful in the analysis of the patient’s heart rate)

exclude wrong RRI values according to the RRI values and/or the PPI values; and
determine whether a difference value between two adjacent RRI values in the remaining RRI values is greater than a preset value or not, and when the difference value is greater than the preset value, determine that an abnormal state occurs. (Valiquette is silent as to excluding a wrong RRI.  However, Chang teaches removing a particular RRI that evidences a PVC of APC, see at least ¶40,41.  Such intervals are considered to be wrong intervals.  The other RRI are then analyzed to determine if an AF is present, by comparison to a threshold (difference greater than a preset value), and then if so, an abnormal state of a AF is determined to occur, see at least ¶45-49 of Chang.  It would have been obvious to use such feature of Chang with the device of Valiquette since it would merely yield the predictable result of a more accurate AF determination)

11. The wearable device for physiological data detection according to claim 6, wherein the calculation unit compares each RRI value with an average value of the RRI values, to exclude the wrong RRI values. (see at least ¶32 of Chang which teaches taking an average.  Taking an average would merely yield the predictable result of smoothing the results, and preventing outlier RRIs from having an inordinate effect).


Claim(s) 2,3,7,8,9,12,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valiquette (3,759,248) and Chang et al (2017/0071482), and further in view of Lin et al (2020/0000349),which depends from PCT filed 11/30/2017.
2. The physiological data detection method according to claim 1, wherein the ECG signal is a single-lead ECG signal. (Valiquette is silent as to a single lead.  However, Lin teaches a single lead ECG signal, see at least figure 3 which shows electrodes 111,113.  It would have been obvious to use a single lead since they are well known in the art and would yield the predictable result of a more simple design)

3. The physiological data detection method according to claim 1, wherein the PPG signal is a wrist PPG signal or a finger PPG signal.   (Valiquette is silent as to a wrist or finger PPG signal.  However, Lin teaches such design, see at least figure 3.  It would have been obvious to user such design since it is common in the art and would allow for mobile heart sensing in a predictable manner) 

7. The wearable device for physiological data detection according to claim 6, further comprising a display unit, electrically connected to the calculation unit to present a determining result of the calculation unit. (although Valiquette teaches a display, Lin is considered to more clearly teach a display, see at least ¶45.  


8. The wearable device for physiological data detection according to claim 6, wherein the ECG signal is a single-lead ECG signal. (Valiquette is silent as to a single lead.  However, Lin teaches a single lead ECG signal, see at least figure 3 which shows electrodes 111,113.  It would have been obvious to use a single lead since they are well known in the art and would yield the predictable result of a more simple design)


9. The wearable device for physiological data detection according to claim 6, wherein the PPG signal is a wrist PPG signal or a finger PPG signal. (Valiquette is silent as to a wrist or finger PPG signal.  However, Lin teaches such design, see at least figure 3.  It would have been obvious to user such design since it is common in the art and would allow for mobile heart sensing in a predictable manner) 

12. The wearable device for physiological data detection according to claim 6, further comprising a housing, wherein the ECG detection module comprises two ECG electrodes, respectively disposed on a front side and a back side of the housing. (Valiquette is silent as to such arrangement.  However, Lin teaches such arrangement, see at least figures 3,4.  And ¶35,36.  It would have been obvious to use such arrangement since it would merely yield predictable results)

13. The wearable device for physiological data detection according to claim 12, wherein the PPG detection module is disposed on the front side or the back side of the housing. (Valiquette is silent as to such placement.  However, at least figure 3 of Lin shows a PPG module on the backside of a housing.  It would have been obvious to use such arrangement since it would merely yield predictable results)


Allowable Subject Matter
Claim 4,10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792